Riddick, J., (concurring.) The question presented to the •court by this appeal arises on a demurrer to the complaint. It has given us some trouble to decide, and it seems to me that the •chief cause of this trouble is that counsel for plaintiff has undertaken in the complaint to set out, not only what may be termed the essential or ultimate facts, but also the evidence by which Tie expects to prove those facts, and in addition thereto 'he has anticipated the defense, and makes a suggestion as to what that will be. Now, while the rule may be to some extent different in •equity, at law it is only necessary to set out in the complaint the ■essential facts which go to make the plaintiff’s case. It is neither •proper nor necessary to set out faots which are only evidence of the essential facts. “It would,” says Prof. Bliss, “be folly to •take issue on the latter; they are relevant but not issuable facts, for the facts in issue may be stated truly, though sustained by •other evidence than that anticipated by the pleader.” Bliss, Code 'Plead. (2 Ed.), 206. The same thing may be said to the suggestion contained in the complaint as to the defense that may be made to this action, for “at law one is never expected to state matters which should! come from the other side; it is sufficient for each party to make out his own case.” Bliss, Code Plead. (2 Ed.), § 200. The petition of certain women to Congress to be allowed to purchase the lots sued for, the report of a committee of Congress on that petition, the act of Congress passed to permit the sale of the propert)'', the articles of incorporation of plaintiff granted under the laws of this State, the constitution of the association, are all set out at length in the complaint, besides a statement in reference to the probable claim to the lots that may be set up by defendants. These matters are all obviously improper in the-complaint, and should not have been inserted. But they are meresurplusage, and do not affect the decision here, for, where a complaint is otherwise sufficient, the fact that it contains irrelevant and redundant matter does not make it bad on demurrer. What we have to determine here is whether, disregarding the surplusage, the complaint is sufficient in substance. If it is, the demurrer should be overruled. The main objection made to the complaint in this case is that it does not state facts sufficient to constitute a cause of action.. It is then a matter of no moment that the complaint may be awkwardly drawn, and contains irrelevant and redundant matter that ought not to have been put in, for these matters can be corrected' by motion. “On a demurrer -to a complaint as defective in that it does not state facts sufficient to constitute a cause of action, the complaint must be liberally construed, and all its allegations for the purpose of the demurrer taken as true. And such demurrer can be sus-' tained only where the complaint presents defects so substantial and fatal as to authorize the court to say that, taking all the facts-to be admitted,- they furnish no cause of action whatever.” 6 Am. & Eng. Enc. Law, 546, and cases cited. This is an action of ejectment, and, speaking of that kind of an action, this court, in Fagg v. Martin, 53 Ark. 453, said that “it was sufficient for the plaintiff to allege in his complaint his ownership of the land, and exhibit the deeds and evidence of title upon¡ which he relied.” Now, if the facts alleged in the complaint are true, the plaintiff holds the legal title to this property. • The complaint' alleges that plaintiff is a mere trustee, and holds only the bare legal title to this property, and holds that for charitable purposes alone, but it alleges that it has the right to the possession of the property. In addition to this, plaintiff exhibits the patent from the Government, upon which it relies, showing title to the land sued for. Taking the allegations of the complaint as true, it seems to me that it shows a cause of action. Fagg v. Martin, supra. So far as the complaint undertakes to anticipate the defense, and to suggest what the claim of the defendants will be, I think that is nothing more than surplusage, and should be disregarded. It will be time enough to consider that matter when the issue is made by the answer of the defendants. The allusion in the complaint to1 what plaintiff supposes will be the defense is too vague and indefinite to justify us in undertaking to pass on the merits of the case as it is now presented. While therefore I concur in the opinion of the Chief Justice that the demurrer should have been overruled, I express no opinion as to whether the title which the plaintiff shows in its complaint could be cut off by a judgment against plaintiff for tort and an execution and sale of such property thereunder; for it seems to me that those questions are not yet before us. To repeat, the question here is whether, rejecting the surplusage contained in the complaint, the material allegations thereof, when taken to be true, show that plaintiff was entitled to recover possession of the land described. I think they do, and for that reason only concur in the judgment of reversal.